United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

R.S., by and through his next friend, RUTH §
B., §
Plaintiff, §
V. § CASE NO. 3:16-CV-29l6~S

§

HIGHLAND PARK INDEPENDENT §
SCHOOL DISTRICT, §
Defendant. §

MEMORANDUM OPINION AND ORDER

Piaintiff R_ Sm (“RS” or “Piaintiff”) is a secondary student With disabilities Who
attended school in Highland Park Independent School District (“HPISD” or the “District”) from
the spring of 2012 through the spring of 2015. While attending HPISD, Plaintiff received special
education services from the District. Plaintiff, by and through his next friend, Ruth B., brought
this civil action pursuant to the lndividuals With Disabilities Education Act (“IDEA”) to appeal
and to obtain a reversal of the decision by the Special Education Hcaring Ofticer (“SEHO”) in the
underlying special education due process hearing

Plaintiff alleges that he suffered repeated injuries for years at HPISD, along with marked
regression in skills, both academic and non-academic. Plaintiff’$ mother ultimately removed him
from the District and enrolled him at Chase’s Place, a small private school for children with
disabilitiesl Plaintiff brought a due process complaint pursuant to IDEA against the District,
requesting reimbursement for private school tuition and related expenses Af’ter a three-day special

education due process hearing, the SEHO denied the relief requested by Plaintiff. Plaintiff

 

 

 

appealed the SEHO’s decision to this Court, and also asserted claims pursuant to Section 504 of
the Rehabiiitation Act of 1973, 29 U.S.C. § 701, et seq., and pursuant to 42 U.S.C. § 1983.

The parties each filed motions for summary judgment With respect to the IDEA claim. The
Court affirmed the decision of the SEHO in the underlying due process hearing, granted HPISD’s
Motion, and denied Plaintiff’s Motion [ECF No. 54]. R.S. ex rel. Ruth B. v. Highland Park Indep.
Sch. Dist., Civ. A. No. 3:l6-CV-2916-S, 2019 WL 1099753, at *24 (N.D. Tex. Mar. 8, 2019)
(Scholer, J.). The Court found that R.S. ’s Individual Educational Prograrn (“IEP”) was reasonably
calculated for him to receive meaningful education benefits, and thus, HPISD provided him With
a free appropriate public education (“FAPE”) in accordance With the IDEA. ld. at *23.

In light of the Court’s ruling on Plaintiff’ s IDEA claim, the Court now addresses Plaintiff’s
remaining § 504 and § 1983 claims For the reasons that follow, the Court dismisses both claims.
I. BACKGR()UND1

Per Special Order 3-318, this case Was transferred from the docket of Judge Sidney A.
Fitzwater to the docket of this Court on March 8, 2018.

On June 2l , 2017, the Court granted in part and denied in part HPISD’s Motion to Dismiss
Plaintiff`s § 504 and § 1983 claims [ECF No. 19]. R.S. ex rel. Rurh B. v. Hl`ghland Park Indep.
Sch. Dz`st., Civ. A. No. 3:16-CV-29l6-D, 2017 WL 2666159, at *5 (N.D. Tex. June 21, 20l7)
(Fitzwater, J.). Accepting as true all Well-pieaded facts and not considering any additional facts
or findings from the SEHO’s decision, the Court concluded that R.S. had sufficiently pleaded
deliberate indifference to support a § 504 claim, and denied the District’s Motion on that claim.

Id. at *3. As to Plaintiff`s § 1983 claim, the Court concluded that Plaintiff failed to adequately

 

' The factual background of this case has been set out in extensive detail in the Court’s Mernorandum Opinion and
Order dated March 8, 20]9. The Court here aims only to present the current procedural posture of the case.
2

 

 

plead the existence of a policymal<er, and therefore granted the District’s Motion on that claim,
but allowed Plaintiff the opportunity to replead. Id. at *5. Plaintiff filed an Arnended Complaint
on July 19, 2017 [ECF No. 26], and HPISD moved to dismiss Plaintist § 1983 claim pursuant to
Rule 12(h)96) on August 2, 2017 [ECF No. 27].

On l\/larch 8, 2019, the Court ruled on the parties’ cross motions for summary judgment
with respect to Plaintiff`s IDEA claim. The Court affirmed the decision of the SEHO in the
underlying due process hearing, holding that R.S.’s IEP was reasonably calculated for him to
receive meaningful education benefits, and therefore, HPISD did not deny him a FAPE. R. S., 2019
WL 1099753, at *23-*24. In reaching its decision, the Court conducted a virtually de novo review
of the record from the administrative proceedings Id. at *2. The record in this case is substantial,
more than 6,000 pages, and includes the transcript from the three-day due process hearing and
nearly 5,000 pages of exhibits submitted by the parties. Id. at *3. The parties did not request that
the Court take additional evidence See Hous. Indep. Sch. Dist. v. V.P. ex rel. Juan P., 582 F.3d
576, 582-83 (5th Cir. 2009) (“When a district court reviews a hearing officer’s decision under the
IDEA program it receives the records of the administrative proceedings and also takes additional
evidence at the request of any party.”)

II. ISSUE PRECLUSION

ln light of the Court’s ruling affirming the SEHO’s decision in the underlying due process
hearing and holding that HPISD did not deny Plaintiff a FAPE, the Court Sua sponte dismisses
Plaintiff’s § 1983 and § 504 claims on the basis of issue preclusion See Arz'zoria v. Califoml'a,
530 U.S. 392, 412 (2000); see also Am. Fnrniture Co., Inc. v. Im"l Accommodations Supply, 721
F.2d 478, 482 (5th Ctr. Unit A Mar. 1981) (applying res judicata sua sponte “where all of the
relevant facts are contained in the record” and the court “may not ignore their legal effect,” nor

3

 

“decline to consider the application of controlling rules of law to dispositive facts, simply because
neither party has seen fit to invite [the court’s] attention to the issue”).

issue preclusion, or collateral estoppel, “means simply that When an issue of ultimate fact
has once been determined by a valid and final judgment, that issue cannot again be litigated
between the same parties in any future lawsuit.” Ashe v. Swenson, 397 U.S. 436, 443 (1970). lssue
preclusion “has the dual purpose of protecting litigants from the burden of relitigating an identical
issue with the same party or his privy and of promoting judicial economy by preventing needless
litigation.” Parklcme Hosiery Co. v. Shore, 439 U.S. 322, 326 (1979). “The applicability of
collateral estoppel is a question of law[.]” Karl'uki v. Tm-'ango, 709 F.3d 495, 506 (5th Cir. 2013).
issue preclusion “is appropriate when: (1) the identical issue was previously adjudicated; (2) the
issue was actually litigated; and (3) the previous determination was necessary to the decision.”
Pace v. Bogoluso Cfly Sch. Bd., 403 F.3d 272, 290 (5th Cir. 2005) (citing Southmork Corp. v.
Coopers & Lybrana', 163 F.3d 925, 932 (5th Cir. 1999)). The Fifth Circuit “applies issue
preclusion where the legal standards underlying such claims are not significantly different.” D.A.
ex rel. Latasha A. v. Hous. Indep. Sch. Dist. ("D.A. ” , 629 F.3d 450, 454 (Sth Cir. 2010) (citing
Pace, 403 F.3d at 290).

Consistent with other circuits, the Fifth Circuit has held that “the resolution of an lDEA
claim in the school district’s favor will frequently preclude parents’ resort to redundant claims[.]”
Id. at 454; see also Pace, 403 F.3d at 297 (“[Plaintiff’s] ability to assert non-IDEA claims does
not mean that general principles of issue preclusion do not apply to preclude his redundant claimsl
Because [plaintiff’s] claims under the [Americans With Disabilities Act} and § 504 are factually
and legally indistinct from his lDEA claims, issue preclusion is proper in this case.”); D.K. v.
Abz`ngton Sch. Dz'st., 696 F.3d 233, 253 n.8 (3d Cir. 2012) (“[O]ur finding that the School District

4

 

 

 

did not deny [plaintiff] a FAPE lunder IDEA] is equally dispositive of Plaintiffs’ § 504 claim.”);
ladep. Sch. Dist. No. 283 v. S.D. ex rel JCD., 88 F.3d 556, 562 (8th Cir. 1996) (“When [the IDEA
appeal] process produces an administrative decision that is upheld on judicial review under IDEA,
principles of issue and claim preclusion may properly be applied to short~circuit redundant claims
under other laws.”).

The Court concludes as a matter of law that the questions of fact underpinning Plaintiff’S
§ 1983 and § 504 claims have been actually litigated in resolving Plaintiff’s lDEA claim, and
therefore, preclude Plaintiff from pursuing his redundant non-IDEA claims. See Jomes Talcot¢‘,
Inc. v. Allohobad Bonk, Ltd., 444 F.2d 451, 459-60 (Sth Cir. 1971) (“As a general rule, where a
question of fact is put in issue by the pleadings, and is submitted to the jury or other trier of facts
for its determination, and is determined, that question of fact has been actually litigated.”) internal
citation and quotation marks omitted)).

A. Section 1983 Clain12

Plaintiff asserts a cause of action for violation of § 1983 in the Amended Complaint,
alleging that HPISD “deprived Plaintiff of his federal constitutional and statutory rights by failing
and refusing to provide Plaintiff with a safe educational environment and by exhibiting deliberate
indifference towards the substantial risk of harm confronting him as a result of [the District’s]
failures,” Am. Compl. ll 33. Plaintiff alleges that HPISD “deprived Plaintiff of his right to bodily
integrity guaranteed by the Due Process Clause of the Fourteenth Amendment to the United States

Constitution.” Ia’.

 

2 The Court will not address the grounds for dismissal asserted by HPISD in the pending Motion to Disrniss. The
procedural posture of the case has changed since the District filed the motion on August 2, 2017.
5

 

 

Section 1983 is the vehicle through which a plaintiff can assert “violations, under color of
state law, of [his] constitutionally recognized rights, privileges, or immunities.” Blea’soe v. Cfly of
Horn Loke, 449 F.3d 650, 653 (5th Cir. 2006). Under § 1983, a municipality or local governmental
entity, such as an independent school district, may be held liable if a plaintiff establishes: “(i) an
official policy (or custom), of which (2) a policymaker can be charged with actual or constructive
knowledge, and (3) a constitutional violation whose ‘moving force’ is that policy or custom.”
Valle v. City of Housron, 613 F.3d 536, 541-42 (5th Cir. 2010) (quoting Pinedo v. Ciiy of Houston,
291 F.3d 325, 328 (5th Cir. 2002)).

For purposes of municipal liability under § 1983, the Fifth Circuit defines “official policy”
as follows:

l. A policy statement, ordinance, regulation, or decision that is officially adopted

and promulgated by the municipality’s lawmaking officers or by an official to

whom the lawmakers have delegated policy-making authority', or

2. A persistent, widespread practice of city officials or employees, which, although

not authorized by officially adopted and promulgated policy, is so common and

well settled as to constitute a custom that fairly represents municipal policy. Actual

or constructive knowledge of such custom must be attributable to the governing

body of the municipality or to an official to whom that body had delegated policy-

making authority
Bennetr v. Cizj) ofSlz`dell, 735 F.2d 861, 862 (5th Cir. 1984) (per curiam).

Plaintiff does not contend that there Was an official policy adopted by the policymaker,
identified by Plaintiff as the Highland Park independent School District Board (the “Board”), but
rather relies on an alleged “persistent, widespread practice” in order to establish municipal liability.
See Am. Compl. 111 34, 36. Plaintiff alleges that HPISD demonstrated an indifference to his
welfare by leaving him in dried feces on multiple occasions; failing to address his pressure sores

adequately‘, failing to take the necessary measures to protect his health and safety, resulting in a

series of injuries to his face and head; continuing to use equipment he had outgrown; using unsafe
6

 

 

prisoner hold transfers; placing him on the toilet in Ways that caused his discomfort; and putting
his orthotics on the wrong feet. See id. 1111 7-8, 13. According to Plaintiff, because the alleged
actions and omissions on the part of the District “occurred over the course of several years at the
hands of multiple personnel in a Wide variety of contexts and environments in different schools
within [the District’s] purview, such actions and omissions constitute and evince a practice so
widespread as to constitute a custom sufficient to trigger municipal liability.” Io'. il 34.

The Court finds as a matter of law that Plaintiff is unable to establish “a persistent,
widespread practice” that “is so common and well settled as to constitute a custom that fairly
represents municipal policy.” Bennett, 735 F.2d at 862. ln affirming the SEHO’s decision, this
Court determined that the incidents and injuries relied on by Plaintiff as evidence of a persistent,
widespread practice were either mischaracterized by Plaintiff or not borne out by the evidence in
the record. See R.S., 2019 WL 1099753 at *5~*6, *8-*9, *ll, *16, *19-*20. Plaintiff was not left
sitting in dried feces on multiple occasions See id. at *5. in response to Plaintiff’s early stage
pressure sore, the District contacted R.S.’s wheelchair vendor to conduct pressure mapping on his
equipment and implemented a 30-to-45-minute repositioning protocol to alleviate his pressure
sore. See id. After each fall or injury, the District made changes to its safety protocol and worked
with R.S.’s parents and District staff to prevent future injuries See id. at *6, *8-*9, *16, *19-*20.
HPISD did not use equipment that Plaintiff had outgrown. See id. at *11. Plaintiff’s wheelchair
transfers were appropriately accomplished, and District staff never used the term “prisoner hold.”
See id. at *9. District staff worked with Plaintiff’s mother to devise a toileting protocol, Which
included trials sitting backwards on the toilet, but Plaintiff never fell in the toilet. See fd. at *11.
And finally, Plaintiff did go home with his orthotics on the wrong feet on one occasion, but he did
not suffer any injury as the result of the mistake See id. The parties have already litigated, and

7

 

the SEHO and this Court have both already resolved, the fact issues presented in Plaintiff’s § 1983
claim.

The Court finds that the fact issues concerning the injuries and incidents experienced by
Plaintiff during his time enrolled in HPISD were already necessarily resolved by the SEHO and
this Court in determining that the District did not deny R.S. a FAPE. See Pace, 403 F.3d at 290.
Moreover, those fact issues are identical to the fact issues underlying Plaintiff’ s § 1983 claim and
allegations of a persistent, widespread practice constituting an official policy of HPISD. See id.
'l`herefore, the Court concludes that Plaintiff is precluded from relitigating these issues.

In surn, the SEHO’s and the Court’s prior factual findings foreclose Plaintiff’ s allegations
of a persistent, widespread practice constituting an official policy of HPlSD of allowing students
with disabilities to suffer from incidents and injuries Because Plaintiff cannot establish the
existence of an official policy or custom of HPISD, an essential element to his claim, his § 1983
claim fails as a matter of law. The Court, therefore, sua sponte dismisses Plaintiff’s § l983 claim
on the basis of issue preclusionl

B. Section 504 Claim

In the Amended Complaint, Plaintiff asserts a cause of action for discrimination in
violation of § 504. Am. Compl. llil 26~31. Plaintiff alleges, “Plaintiff has been denied and
excluded from significant benefits of [HPISD’s] program which would have, if properly
implemented for Plaintiff, provided a more integrated environment and less confining environment
more appropriate to his needs.” Id. 11 28. Moreover, Plaintiff alleges that the District’s “level of
deliberate indifference in failing to provide a safe environment for Plaintiff designed to promote
his educational process was sufficiently egregious to constitute discrimination under Section 504.”

1a 1130.

 

 

 

“Section 504 is an antidiscrimination statute; and, ‘[a]dmittedly different from those
underlying the IDEA, the Congressional objective of . . . § 504 is the elimination of discrimination
against individuals with disabilities.”’ Esmfe ochmce v. Lewisvz'lle Indep. Sch. Disr., 743 F.3d
982, 990 (5th Cir. 2014) (quoting Pace, 403 F.3d at 291). Pursuant to § 504, “No otherwise
qualified individual with a disability . . . shall, solely by reason of her or his disability, be excluded
from the participation in, be denied the benefits of, or be subjected to discrimination under any
program or activity receiving Federal financial assistance.” 29 U.S.C. § 794(a). “In short, the
IDEA guarantees individually tailored educational services, while . . . § 504 promise[s] non-
discriminatory access to public institutions.” Fry v. Napoleon Crm‘y. Schs., l37 S. Ct. 743, 756
(2017). In the school setting, the Fifth Circuit has held that “a cause of action is stated under
section 504 when it is alleged that a school district has refused to provide reasonable
accommodations for the handicapped plaintiff to receive the full benefits of the school program.”
Marvin H. v. Austin Ina'ep. Sch. Dist., 714 F.2d 1348, 1356 (Sth Cir. 1983). “Marvz`n H. used the
term ‘refusal’ because the statute requires intentional discrimination against a student on the basis
ofhis disability.” D.A., 629 F.3d at 454.

A plaintiff may assert claims under the IDEA and § 504 in the same suit. See Esrare of
Lcmce, 743 F.3d at 990-93; Marvin H., 714 F.2d at 1356; 20 U.S.C. § 1415. The Fifth Circuit has
outlined the possible theories of liability for a § 504 claim in the educational context See Estate
OfLance, 743 F.3d at 990-93. First, because the lDEA and § 504 define “disability” and “FAPE”
differently, a plaintiff may assert a § 504 claim that the school district acted with gross professional
misjudgment by failing to provide the student with educational services necessary to satisfy §
504’s FAPE requirement (a “failure-to-provide” claim). Id. at 992. To prevail on a failure-to-
provide claim, a plaintiff must show that the school district “refused to provide reasonable

9

 

 

accommodations for the handicapped plaintiff to receive the full benefits of the school program.”
Id. (quoting Morvin, H., 714 F.2d at 1356).

“[T]o establish a claim for disability discrimination, in [the] educational context,
‘something more than a mere failure to provide the [FAPE] required by [IDEA] must be shown.”’
D.A., 629 F.3d at 454 (quoting Monahan v. Nebroska, 687 F.2d 1164, ll70 (8th Cir. 1982)). At a
minimum, a plaintiff is required to allege a denial of a FAPE under lDEA to sustain a § 504 claim
based on the denial of a § 504 FAPE because “§ 504 regulations distinctly state that adopting a
valid IEP is sufficient but not necessary to satisfy the § 504 FAPE requirements.” Esfate ofLance,
743 F.3d at 992 (quoting MarkH v. Lemahieu, 513 F.3d 922, 933 (9th Cir. 2008)). Therefore, the
resolution of a plaintiffs lDEA claim for denial of a FAPE in the school district’s favor will
preclude a plaintiff’s resort to redundant claims under § 504. D.A., 629 F.3d at 454; see also K.M.
ex rel. Bright v. Tusfin Unz`jied Sch. Disr., 725 F.3d 1088, 1099 (9th Cir. 2013) (“Because a school
district’s provision of a FAPE under the lDEA meets Section 504 FAPE requirements, a claim
predicated on finding a violation of the Section 504 FAPE standard will fail if the lDEA FAPE
requirement has been met.”); N.L. ex rel Mrs. C. v. Knox C!y. Schs., 315 F.3d 688, 695-96 (6th
Cir. 2003) (“{P]recedent has firmly established that section 504 claims are dismissed when iDEA
claims brought on the theory of a denial of [FAPE] are also dismissed.”).

fn the case at hand, to the extent that Plaintiff asserts a § 504 “failure-to-provide” claim for
denial of a FAPE under § 504, that claim is dismissed on the basis of issue preclusion The Court
has previously determined that R.S.’s IEP Was reasonably calculated for him to receive meaningful
education benefits, and therefore, HPISD did not deny him a FAPE. R.S., 2019 WL 1099753, at
*23-*24. Thus, Plaintiff is precluded from relitigating the issue through his § 504 claim as a matter
of law.

10

 

 

Although Plaintiff is precluded from pursuing his § 504 “failure~to»provide” claim,
Plaintiff may still assert a § 504 claim under an alternate theory of liability. Section 504 claims
“predicated on other theories of liability under that statute and its implementing regulations . . .
are not precluded by a determination that the student has been provided an lDEA FAPE.“ Estate
of Lance, 743 F.3d at 993 (quoting K.M., 725 F.3d at 1099). “Section 504 is an antidiscrimination
statute; therefore, ‘even if plaintiffs conceded that [the school district] fully satisfied its lDEA
obligations . , . they could pursue claims under . . . § 504 on the grounds that [the student] was
precluded from receiving a state benefit . . . provided to her non-disabled peers.” Id. (quoting
Elfenberg v. N.M. Mflitary fnst., 478 F.3d 1262, 1281-82 (10th Cir. 2007)). For example, a § 504
claim that a school district discriminated against a student because it was deliberately indifferent
to the disability-based harassment that the student suffered at the hands of his classmates is not
necessarily predicated on the denial of a FAPE. See id.; see also M.P. ex rel K. and D.P. v. Ina'ep.
Sch. Dist. No. 721 , 439 F.3d 865, 867-68 (Sth Cir. 2006) (collecting successful § 504 claims).

Here, Plaintiff`s claims under § 504 are all based on HPISD’s alleged IDEA violations
Plaintiff asserts that HPISD failed to properly implement his educational program, therefore
denying and excluding him from significant benefits, including “a more integrated environment
and a less confining environment more appropriate to his needs.” Am. Compl. il 28. However, in
determining that HPISD provided R.S. with a FAPE, the Court found that R.S.’s IEP Was
reasonably calculated for him to receive meaningful educational benefits, and that HPISD
mainstreamed R.S. to the maximum extent possible given the level of support and assistance he
requiresl See R.S., 20l9 WL 1099753, at *22, *23.

Plaintiff also asserts that HPISD’s “level of deliberate indifference in failing to provide a
safe environment for Plaintiff designed to promote his educational progress was sufficiently

ll

 

egregious to constitute discrimination under Section 504.” Am. Compl. il 30. Again, the Court
has already resolved the identical fact issue in addressing Plaintiff’s IDEA claim. ln his IDEA
claim, Plaintiff argued that HPISD was incapable of providing R.S. a FAPE because the District
failed to take sufficient account of the serious risk of injury to R.S. to ensure minimization of that
risk. See R.S., 2019 WL l099753, at *19. The Court, however, found that there was no evidence
in the record of any long-term effect of R.S.’s injuries on his health or ability to learn. See id. at
*20-*21. Moreover, the Court found that after each incident and injury, the District’s response
included meeting with R.S.’s parents, implementing changes to its safety protocol, and providing
additional trainings to District staff to ensure R.S.’s safety at school. See fd. at *6, *8»*9, *16,
*19-*20. The Court’s previous factual findings regarding HPlSD’s response to Plaintiff’s injuries
do not support Plaintiff s allegations of “deliberate indifference” on the part of the District.
Plaintiff does not raise other factual bases for his § 504 claims that could stand despite
finding that he was not denied a FAPE under the IDEA. “For example, there is no allegation of
peer~on-peer harassment based on [R.S.’s] disabilities, or an allegation that [R.S.] qualified for
some services under . . . § 504 that he did not qualify for under the IDEA.” M. V. ex rel J.C. v.
Com‘oe Indep. Sch. Dist, Civ. A. No. H~18~401, 2018 WL 4564948, at *8 (S.D. Tex. Sept. 24,
2018). All of the issues that are necessary to decide Plaintiff` s § 504 claim were also necessary to
decide Plaintiff’s IDEA claim, and those issues have already been adequately litigated by the
parties. See Pace, 403 F.3d at 290. Accordingly, the Court finds that Plaintiff” s § 504 claim is
precluded as a matter of law by the Court’s finding that HPISD provided Plaintiff with a FAPE in

accordance with the IDEA. The Court, therefore, sua sponte dismisses Plaintiff’ s § 504 claim.

12

 

 

 

III. CONCLUSION

For the reasons stated above, the Court sua sponte dismisses Plaintiff`s § 1983 and § 504
claims on the basis of issue preclusion The Court finds that all of the relevant fact questions
presented in Plaintiff’s § 1983 and § 504 claims are contained in the record previously reviewed
by the Court in deciding Plaintifi’ s IDEA claim, and the Court may not ignore the legal effect of
its prior factual findings, nor decline to consider the application of the law to the facts. The
resolution of Plaintiff’s IDEA claim in HPISD’s favor precludes Plaintiff from reasserting
identical fact issues under his § 1983 and § 504 claims As a matter of judicial economy, the Court
will not relitigate the redundant non-IDEA claims, and therefore, dismisses the Plaintiff`s § 1983

and § 504 claims

SO ORDERED.

sioNED March.?l?l, 2019.

/iA/d¢. §Z;,/a.aa__.__.

KAREN GREN SCH()LER
UNITED STATES DISTRICT JUDGE

 

13

 

 

